Citation Nr: 9910562	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  95-36 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased rating for chronic schizophrenia, 
paranoid type, currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to 
November 1973.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1997 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which established entitlement to 
service connection for chronic schizophrenia, paranoid type, 
and assigned a 70 percent rating.

The Board notes that the veteran has expressed disagreement 
with a June 1998 rating decision which found that an 
effective date earlier than August 27, 1997, was not 
warranted for the assignment of a total disability rating for 
compensation purposes based on individual unemployability by 
reason of service-connected disabilities.  The RO issued a 
statement of the case on that issue in December 1998.  The 
veteran has not submitted a substantive appeal, and neither 
the December 1998 VA Form 646, Statement of Accredited 
Representative in Appealed Case, nor the February 1999 
Written Brief Presentation submitted by the veteran's 
representative addressed that issue such that it could be 
considered a substantive appeal on that issue.  Therefore, 
the Board finds as there is no substantive appeal on that 
issue, and that the issue is not on appeal before the Board.  
That issue is referred to the RO for the appropriate 
resolution.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's chronic schizophrenia, paranoid type, is 
not productive of total occupation and social impairment

CONCLUSION OF LAW

The criteria for entitlement to an increased rating, greater 
than 70 percent, for chronic schizophrenia, paranoid type, 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4, § 4.130, Diagnostic Code 9204 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that there are any records of probative 
value that may be obtained which have not already been 
associated with his claims folder.  The Board accordingly 
finds that the duty to assist the veteran, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

The veteran contends that his chronic schizophrenia, paranoid 
type, is more severe than currently evaluated, warranting an 
increased rating.  After a review of the record, the Board 
finds that the veteran's contentions are not supported by the 
evidence, and his claim is denied.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1998) 
(Schedule).  Mental disorders, and specifically the veteran's 
chronic schizophrenia, paranoid type, are evaluated pursuant 
to the criteria found in the General Rating Formula for 
Mental Disorders, pursuant Diagnostic Code 9204 of the 
Schedule.  38 C.F.R. § 4.130 (1998).  Under those criteria, a 
rating of 70 percent is warranted where the evidence shows 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family  relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  A rating of 100 percent is 
warranted where the evidence shows total occupational and 
social impairment due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130 (1998).

A June 1997 VA mental disorders examination notes that the 
veteran had no hospitalization in the computer file.  He was 
on treatment with Paxil, Haldol, and Benadryl since April 
1997.  He reported to have received psychiatric treatment in 
New Orleans, Memphis, and Alexandria.  He reported that his 
first psychiatric hospitalization was in 1974.  He had been 
unemployed since 1979.  He worked in Baton Rouge, Louisiana.  
He lived alone.  He had moved to Puerto Rico three years ago.  
He received VA pension benefits.  The veteran's military 
records included notations of castration anxiety and anxiety 
secondary to a right testicle removal, and that he felt 
threatened, but could not describe reasons for his paranoia 
about the motives of superiors and others.  The service 
medical records also noted that the veteran was unable to 
explain anything and sometimes it appeared he was not 
understanding the questions.  Sometimes he was unable to 
answer.  The service medical records found no evidence of 
psychosis and diagnosed inadequate personality with severe 
somatization.  The veteran was claiming service connection 
for a psychiatric condition.  He reported that he moved to 
Puerto Rico in order to get his benefits.  He reported that 
he had been denied work due to his nervous condition since he 
was in service.  He reported that since moving to Puerto Rico 
he was unable to get a job.  He had not been able to see his 
children, who lived in California for 16 years due to limited 
income.  The veteran was unkempt, smelly, bearded, dressed in 
a suit, had long hair, and was wearing a yarmulke.  He 
identified himself as a Coptic Jew, and carried a bag with a 
Torah, Bar Mitzvah book, and other books and documents.  He 
was alert and oriented times three.  His mood was slightly 
anxious.  His affect was blunted.  He exhibited some oddness 
of behavior and appearance.  His attention was good.  His 
concentration was fair.  His memory was fair.  His speech was 
clear and coherent and very elaborate.  He was not 
hallucinating.  He was not suicidal or homicidal.  His 
insight and judgment were poor.  He exhibited good impulse 
control.  The veteran was considered competent to handle his 
VA funds.  The examiner provided an Axis I diagnosis of 
chronic schizophrenia, paranoid type.  The examiner did not 
determine an Axis II diagnosis.  The examiner directed 
attention to the veteran's medical reports for an Axis III 
diagnosis.  The examiner did not specify an Axis IV 
diagnosis.  For an Axis V diagnosis, the examiner provided a 
current global assessment of functioning of 50.  The examiner 
added an addendum that based upon the veteran's history, 
available records, and current evaluation, he considered that 
there was a relationship of the veteran's neuropsychiatric 
condition to his service-connected removal of testis.  The 
opinion was based on the evidence on record.  The anxiety and 
psychotic symptomatology described were directly related to 
the testis removal operation.  The examiner considered that 
the veteran's first psychiatric hospitalization occurred in 
1974 within one year from separation and compared the 
symptomatology with the symptomatology described in the 
service medical records.

The Board finds that the criteria for entitlement to a 100 
percent rating are not met, as the Board finds that the 
veteran's mental disorder is not productive of total 
occupation and social impairment.  The evidence of record 
does not show persistent delusion or hallucinations; that the 
veteran is a persistent danger of hurting self or others; 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name.  The June 1997 
VA examination found the veteran's memory to be fair.  He was 
not suicidal or homicidal.  He was not hallucinating.  He was 
oriented times three.  The June 1997 VA examination did not 
find grossly inappropriate behavior, but noted some oddness 
of behavior and appearance, while exhibiting good impulse 
control.  Furthermore, the examination did not find gross 
impairment in thought processes or communication.  The 
veteran's speech was clear and coherent, though very 
elaborate.  The veteran's appearance at the examination 
showed some lack of personal hygiene, but did not rise to the 
level of intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene).  The evidence does not show that the veteran has 
intermittent inability to perform activities of daily living.  
Therefore, as the evidence does not show that the veteran 
exhibits any significant amount of the symptomatology listed 
as representative of a 100 percent disability rating for 
mental disorders, the Board finds that an increased rating, 
greater than 70 percent, for chronic schizophrenia, paranoid 
type, is not warranted.  The provisions regarding benefit of 
the doubt are not for application here as the preponderance 
of the evidence is unfavorable.

Accordingly, the Board finds that the criteria for 
entitlement to an increased rating, greater than 70 percent, 
for chronic schizophrenia, paranoid type, are not met, and 
the veteran's claim therefor is denied.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, § 4.130, Diagnostic Code 
9204 (1998).


ORDER

Entitlement to an increased rating, greater than 70 percent, 
for chronic schizophrenia, paranoid type, is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

